Exhibit 10

 

ASSET PURCHASE AGREEMENT

 

This AGREEMENT, made this 3rd day of March 2003, is by and among HATHAWAY
PROCESS INSTRUMENTATION CORPORATION, a Colorado corporation (“Seller”), BETA
CALIBRATOR CORP., a Texas corporation (“Buyer”), and MARTEL ELECTRONICS CORP., a
New Hampshire corporation (“Guarantor”).

 

Recitals:

 

A.                                   Seller is engaged in the business of
designing, manufacturing and distributing process instrumentation calibrators
(the “Products”) under the trade name “Beta Calibrators” (hereinafter referred
to as the “Beta Calibrators Business”).

 

B.                                     Seller desires to sell and transfer
substantially all of the operating assets used in its Beta Calibrators Business,
and Buyer desires to purchase those assets and assume certain liabilities of
Seller related to the Beta Calibrators Business, all on the terms and conditions
set forth in this Agreement.

 

C.                                     Buyer is a wholly-owned subsidiary of
Guarantor, and Guarantor agrees to guarantee all of Buyer’s responsibilities and
obligations under this Agreement.

 

NOW, THEREFORE, the parties hereto, for good and valuable consideration as set
forth below, hereby agree as follows:

 

ARTICLE 1

Purchase and Sale of Assets

 

1.1                                 Purchase and Sale.  Subject to the terms and
conditions of this Agreement, at the Closing, as hereinafter defined, Seller
shall sell and Buyer shall purchase the Assets, as hereinafter defined, free and
clear of all liens, encumbrances and security interests, and Buyer shall pay to
Seller the Purchase Price, as hereinafter defined, in the amount and manner and
at the time hereinafter specified.

 

1.2                                 Assets to be Purchased.  The following is an
identification of the assets to be transferred to Buyer (the “Assets”) at
Closing:

 

(a)                                  Inventory.  All finished, in process and
raw material inventory of the Beta Calibrators Business, located at Seller’s
leased facility in Farmers Branch, Texas or held by Seller’s suppliers for
outside processing or ordered by Seller, in each instance as of the date of
Closing (the “Inventory”).

 

(b)                                 Tangible Assets.  All the tangible personal
property owned and used by Seller in the Beta Calibrators Business (other than
Inventory) including furniture, fixtures, equipment, signage, machinery,
telephones, marketing materials and office supplies used by Seller in the Beta
Calibrators Business and located at Seller’s leased facility in Farmers Branch,
Texas or ordered by Seller as of the date of Closing (the “Tangible Assets”).

 

--------------------------------------------------------------------------------


 

(c)                                  Intangible Assets.  The goodwill and
customer list of the Beta Calibrators Business; the trade names “BetaGauge”,
“BetaFLEX”, “MasterCAL” and “CALTools”; the registered trademarks “BETAFLEX”,
“MASTERCAL” and “CALTOOL”; “CAL TOOL” (and Design), for which a trademark
application is currently pending; the domain names “betacalibrators.com” and
“calibrationcentral.com”; and manufacturing know-how and drawings used by Seller
in the Beta Calibrators Business (the “Intangible Assets”).

 

(d)                                 Contracts.  All of Seller’s rights, title
and interest in and under contracts and agreements between Seller and its
distributors, sales representatives and contract manufacturers, all operating
leases for manufacturing or office equipment, and all capital leases for
computer hardware and software, as such are used by Seller in the Beta
Calibrators Business as set forth in Schedule 1.2(d) attached hereto (the
“Contracts”); all purchase orders and sales commitments between Seller and its
customers; and all licenses and permits used by Seller in the Beta Calibrators
Business.

 

1.3                                 Excluded Assets.  Notwithstanding the
foregoing categories of Assets, the following shall not be sold to Buyer and
shall be retained by Seller (the “Excluded Assets”):

 

(a)                                  cash;

 

(b)                                 bank accounts;

 

(c)                                  all prepaid expenses, including but not
limited to rent, security deposits, taxes and insurance premiums;

 

(d)                                 claims and refunds under insurance policies
issued in Seller’s name or in which Seller is listed as “an insured” or “an
additional insured”;

 

(e)                                  tax refunds and credits related to the
operations of the Beta Calibrators Business prior to Closing;

 

(f)                                    corporate books and records, including
minute books, stock records, accounting records and work papers, financial
statements, tax returns, and insurance policies;

 

(g)                                 accounts receivable outstanding as of the
Closing, as well as accounts receivable representing amounts due from customers
of the Beta Calibrators Business for goods or services sold to them by Seller
prior to Closing but not billed until after Closing (the “Accounts Receivable”);
and

 

(h)                                 any assets of Seller not used in or related
to the Beta Calibrators Business.

 

1.4                                 Lease. Seller’s Beta Calibrators Business is
conducted from leased facilities located in Valley View Tech Center II and III
at 2309 Springlake Road, Suite #600, Farmers Branch, Texas pursuant to a
Commercial Lease Agreement with MRP/VV, L.P. (the “Landlord”) dated January 25,
2001, as set forth in Schedule 1.4 attached hereto (the “Lease”). Seller and
Buyer shall use their best efforts to obtain the consent of the Landlord to the
assignment of the Lease to Buyer effective as of the Closing. Pending receipt of
Landlord’s consent, effective from and after Closing, Buyer shall assume and be
responsible for all obligations of Seller under the Lease.  Buyer shall not be
entitled to Seller’s security deposit under the Lease.

 

2

--------------------------------------------------------------------------------


 

1.5                                 Purchase Price.  The Buyer shall pay to
Seller a purchase price of $250,000 for the Assets (the “Purchase Price”), which
shall be allocated among the Inventory, Tangible Assets, Intangible Assets and
Contracts as set forth in Schedule 1.5 attached hereto.

 

1.6                                 Assumed Liabilities.  At Closing, Buyer
shall assume all liabilities and obligations of Seller for or under the
following (the “Assumed Liabilities”):

 

(a)                                  the Lease;

 

(b)                                 all Contracts;

 

(c)                                  all warranty claims related to the
Beta-Port-P pressure modules sold by Seller on or prior to Closing;

 

(d)                                 all warranty claims related to all products
(other than the Beta-Port-P pressure module, for which Buyer assumes liability
pursuant to Section 1.6(c) hereof) shipped by Seller on or prior to Closing, in
an amount that shall not exceed three percent (3%) of the previous fiscal year’s
gross sales revenue for all such products (the “Warranty Return Cost”).  In the
event that the costs incurred by Buyer under this Section 1.6(d) with respect to
warranty claims during each twelve (12) month period commencing on the date of
Closing exceed the Warranty Return Cost for the preceding fiscal year, the
amount of such excess may be offset against Buyer’s payment obligation under the
Promissory Note, as hereinafter defined; and

 

(e)                                  obligations owed by Seller to employees of
Seller who are hired by Buyer for:

 

(i)                                     wages and benefits earned on and after
the Closing Date;

 

(ii)                                  any severance pay resulting from the sale
of the Assets to Buyer or owed as a result of the termination of the employment
of any such employee by Buyer after the Closing Date;

 

(iii)                               any earned and accrued vacation that has
accrued through the Closing Date as set forth in Schedule 1.6(e) attached
hereto; and

 

(iv)                              any accrued sick time or time off with pay set
forth in Schedule 1.6(e).

 

The obligations in clauses (i) through (iv) under this Section 1.6(e) are
hereinafter referred to as “Obligations Owed to Employees”.

 

1.7                                   Excluded Liabilities.  Except for the
Assumed Liabilities, Buyer does not and shall not assume, and nothing contained
in this Agreement shall be construed as an assumption by Buyer of, any
liabilities, obligations or undertakings of Seller of any nature whatsoever,
whether fixed or contingent, known or unknown.  Seller shall be responsible for
all of the liabilities, obligations and undertakings of the Beta Calibrators
Business not specifically assumed herein, including the “Product Development and
Manufacturing Agreement” dated May 7, 2001, with Transmation Products Group, and
any stock options, vested or otherwise, held by any of the employees hired by
Buyer.  For

 

3

--------------------------------------------------------------------------------


 

convenience of reference, the liabilities, obligations and undertakings not
included in the definition of Assumed Liabilities, and which are being retained
by Seller, are collectively referred to in this Agreement as the “Excluded
Liabilities”.

 

ARTICLE 2

Covenants

 

2.1                                 Collection of Accounts Receivable.  Seller
shall retain ownership of and be responsible for collecting all Accounts
Receivable; provided, however, Buyer shall use its best efforts to cooperate
with Seller in collecting the Accounts Receivable and shall remit to Seller
within three (3) business days of receipt any funds that Buyer receives from a
customer that relate to an Account Receivable.  Buyer shall deposit those funds
in Seller’s bank account or otherwise remit them to Seller as Seller may
instruct.

 

2.2                                 Use of Name “Hathaway”.  By not later than
June 30, 2003, Buyer shall cease using the name “Hathaway” and any derivation,
form or likeness thereof on any products or in any other manner.

 

2.3                                 Employees.  Buyer agrees to hire Seller’s
employees listed on Schedule 1.6(e) attached hereto, for the same positions with
the same titles, hire dates and wages as listed in Schedule 1.6(e) (the
“Employees”).  Buyer agrees that it will indemnify and hold Seller harmless for
any claims asserted against Seller by any such Employee for Obligations Owed to
Employees.

 

ARTICLE 3

Representations and Warranties

 

3.1                                 Representations and Warranties of Seller. 
Seller represents and warrants to Buyer as follows:

 

(a)                                  Corporate Authority and Binding Agreement. 
Seller is a corporation duly organized, validly existing and in good standing
under the laws of the State of Colorado, is duly qualified to do business in
Texas, has all requisite corporate power to own all of its properties and assets
and to conduct its business as it is now being conducted, and to enter into this
Agreement.  This Agreement and its performance by Seller do not conflict with
any provision of Seller’s Certificate of Incorporation or By-Laws or any law,
regulation, ordinance or any provision of any agreement, instrument, order,
award, judgment or decree to which Seller is a party or by which it is bound. 
This Agreement is a legal, valid and binding agreement of Seller enforceable
against Seller in accordance with its terms.  Seller has obtained all necessary
authorization and approval and consents for the execution of this Agreement and
the consummation of the transactions contemplated herein, except for the
consents listed in Schedule 3.1(a) attached hereto.

 

(b)                                 Taxes.  Seller has paid or will pay all
taxes that are due that are related to the Beta Calibrators Business or the
Assets or which could in any way be imposed on the Beta Calibrators Business,
Assets, or Buyer as purchaser of the Beta Calibrators Business or the Assets,
except for any sales tax or bulk transfer tax arising as a result of the sale to
Buyer, which shall be the responsibility of Buyer.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Title Conveyed.  At Closing, Seller shall
convey to Buyer good and marketable title to the Assets being transferred,
conveyed, assigned and delivered, free and clear of all liens, claims, pledges,
security interests, charges, obligations and encumbrances.

 

(d)                                 No Proceedings.  No suit, action or other
proceeding is pending or, to the knowledge of the Seller, threatened before any
governmental authority seeking to restrain the Seller or prohibit its entry into
this Agreement or prohibit the consummation of the transactions contemplated
hereby, or seeking damages against the Seller or its Assets as a result of the
consummation of the transactions contemplated hereby.

 

(e)                                  Employee Benefit Matters.  Prior to the
date of this Agreement, Seller has delivered to Buyer copies of each of the
documents listed in Schedule 3.1(e).

 

(f)                                    Financial Statements.   The Seller has
delivered to Buyer the unaudited balance sheet and income statement for the Beta
Calibrators Business as of and for the twelve (12) months ended December 31,
2002.


 

(g)                                 No Material Adverse Change.  To the best
knowledge of the Seller, since December 31, 2002, there has not been: any event,
circumstance or change that had or might have a material adverse effect on the
business, operations, prospects, Assets, financial condition or working capital
of the Seller; any material adverse change in the Seller’s sales patterns,
pricing policies, accounts receivable or accounts payable; or any transaction
outside the ordinary course of the Beta Calibrators Business.


 

(h)                                 Compliance with Laws.  To the best knowledge
of the Seller, the Seller is and has been in compliance in all material respects
with any and all material legal requirements applicable to the Seller, other
than failures to so comply that would not have a material adverse effect on the
business, operations, prospects, Assets or financial condition of the Seller.


 

(i)                                     Litigation.  To the best knowledge of
the Seller, there are no claims, actions, suits, investigations or proceedings
against the Seller pending or, to the knowledge of the Seller, threatened in any
court or before or by any governmental authority, or before any arbitrator, that
might have a material adverse effect (whether covered by insurance or not) on
the Assets or condition of the Beta Calibrators Business.


 

(j)                                     Suppliers, Distributors and Customers. 
Since December 31, 2002, no material supplier, distributor or customer of the
Beta Calibrators Business has cancelled or otherwise modified its relationship
with the Beta Calibrators Business in a manner that is materially adverse to the
Seller and, to the knowledge of the Seller, no supplier, distributor or customer
of the Seller has any intention to do so.

 

(k)                                  Product Warranty.  Each product sold,
leased, licensed or delivered by the Seller has been in conformity in all
material respects with all material contractual commitments and all material
express and implied warranties applicable thereto.  Since January 1, 2002, the
warranty expenses incurred by the Seller have not been material to the Seller in
the aggregate.  The Seller has no notice of any claim of failure of its products
to conform to any applicable contractual commitments or warranties that could
give rise to material liability on the part of the Seller.  No product sold,
leased,

 

5

--------------------------------------------------------------------------------


 

licensed or delivered by the Seller is subject to any guaranty, warranty, or
other indemnity that differs in any material respect from the applicable
standard terms and conditions of license and sale, other than differences that,
individually or in the aggregate, could not reasonably be expected to give rise
to material liability on the part of the Seller.

 

(l)                                     Full Disclosure.  All information
furnished to Buyer in accordance herewith is true, correct and complete in all
material respects.  No representation or warranty of Seller in this Agreement,
nor any written statement or certificate executed by Seller and furnished or to
be furnished to Buyer pursuant to this Agreement or in connection with the
transactions contemplated hereby contains or will contain as of the Closing any
untrue statement of a material fact or omits or will omit as of the Closing to
state a material fact necessary to make the statements contained herein or
therein not misleading.

 

3.2                                 Representations and Warranties of Buyer. 
Buyer represents and warrants to Seller as follows:

 

(a)                                  Corporate Authority and Binding Agreement. 
Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Texas.  Buyer has all requisite corporate power
to enter into this Agreement and to issue the Promissory Note to Seller.  This
Agreement and the Promissory Note, and their performance by Buyer do not
conflict with any provision of the Buyer’s Articles or Certificate of
Incorporation or By-Laws or any law, regulation, ordinance or any provision of
any agreement, instrument, order, award, judgment or decree to which Buyer is a
party or by which it is bound.  This Agreement and the Promissory Note are
legal, valid and binding agreements of Buyer enforceable against Buyer in
accordance with their terms.  Buyer has obtained all necessary authorization and
approval for the execution of this Agreement and the Promissory Note and the
consummation of the transactions contemplated herein and therein, except for the
consent of Landlord for the assignment of the Lease to Buyer.

 

(b)                                 Litigation.  To the best knowledge of the
Buyer, there are no claims, actions, suits, investigations or proceedings
against the Buyer pending or, to the knowledge of the Buyer, threatened in any
court or before or by any governmental authority, or before any arbitrator, that
seek to prevent or, which if successful, would prevent Buyer from consummating
the transactions contemplated by this Agreement.

 

(c)                                  Full Disclosure.  All information furnished
to Seller in accordance herewith is true, correct and complete in all respects.
No representation or warranty of Buyer in this Agreement, nor any written
statement or certificate executed by Buyer and furnished or to be furnished to
Seller pursuant to this Agreement or in connection with the transactions
contemplated hereby contains or will contain as of the Closing any untrue
statement of a material fact or omits or will omit as of the Closing to state a
material fact necessary to make the statements contained herein or therein not
misleading.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 4

Closing

 

4.1                                 Closing Procedures.

 

(a)                                  Closing Date.  The closing (the “Closing”)
hereunder shall take place at the offices of Merra, Kanakis, Creme & Mellor, PC
on the later of:

 

(i)                                     March 3, 2003 at 11:30 a.m. Eastern
Time; or

 

(ii)                                  three (3) business days after the date on
which all conditions have been satisfied or are capable of being satisfied (the
“Closing Date”).

 

(b)                                 Buyer’s Closing Deliveries.  At the Closing:

 

(i)                                     Payment of Purchase Price.

 

(1)                                  Buyer shall pay to Seller $200,000 of the
Purchase Price in cash, or in immediately available funds by certified or
official bank check, or by wire transfer;

 

(2)                                  Buyer shall pay, or remit to Seller for
payment, any sales or transfer tax arising from the sale of the Assets to Buyer;
and

 

(3)                                  Buyer shall pay to Seller the balance of
the Purchase Price (i.e. $50,000) by executing and delivering to Seller a
promissory note in the form of Exhibit A attached hereto (the “Promissory
Note”).

 

(ii)                                  Assumption of Liabilities.  Buyer shall
assume, and agrees to perform, pay and discharge, and will indemnify and hold
Seller harmless against, the Assumed Liabilities and all costs, including
reasonable attorney fees, incurred by Seller in connection with any claims
asserted against it in connection with any Assumed Liability.

 

(iii)                               Officer’s Certificate.  Buyer shall deliver
to Seller the certificates executed by a duly authorized officer of the Buyer,
as required by Sections 4.2(a) and 4.2(b) hereof.

 

(iv)                              Guaranty.  Buyer shall deliver a signed
original of Guarantor’s Unlimited Guaranty Agreement in the form of Exhibit B
attached hereto (the “Guaranty”).

 

(c)                                  Seller’s Closing Deliveries.  At the
Closing:

 

(i)                                     Consents.  Seller shall deliver to Buyer
any and all consents listed in Schedule 3.1(a) attached hereto, which consents
shall be duly executed by the appropriate persons and entities.

 

(ii)                                  Transfer of Assets.  Seller shall transfer
all of the Assets to Buyer.

 

(iii)                               Officer’s Certificate.  Seller shall deliver
to Buyer the certificates executed by a duly authorized officer of the Seller,
as required by Sections 4.3(a) and 4.3(b) hereof.

 

7

--------------------------------------------------------------------------------


 

(d)                                 Documents.. At Closing, the parties shall
execute and exchange such bills of sale, assignments, instruments of assignment
and other documents as may be reasonably necessary to effect the transaction
contemplated by this Agreement.

 

4.2                                 Seller’s Conditions to Closing.   The
obligations of the Seller to close shall be subject to the following conditions:

 

(a)                                  Representations and Warranties.  The
representations and warranties of the Buyer set forth in Section 3.2 hereof
shall be true and correct as of the date of this Agreement and as of the Closing
as though those representations and warranties had been made at and as of that
time, and the Seller shall have received at the Closing a certificate to that
effect signed by a duly authorized officer of the Buyer;

 

(b)                                 No Litigation.  There shall not have been
instituted or threatened against Buyer on or before the Closing any action or
proceeding to restrict or prohibit the transactions contemplated by this
Agreement, and Seller shall have received at the Closing a certificate to that
effect signed by a duly authorized officer of the Buyer;

 

(c)                                  Consideration.  The Purchase Price required
to be paid at the Closing pursuant to Section 4.1(b)(1) shall have been paid;
and

 

(d)                                 Guaranty.  The Guarantor’s Guaranty shall
have been delivered to Seller at the Closing.

 

4.3                                 Buyer’s Conditions to Closing.  The
obligations of the Buyer to close shall be subject to the following conditions:

 

(a)                                  Representations and Warranties.  The
representations and warranties of the Seller set forth in Section 3.1 hereof
shall be true and correct as of the date of this Agreement and as of the Closing
as though those representations and warranties had been made at and as of that
time, and the Buyer shall have received at the Closing a certificate to that
effect signed by a duly authorized officer of the Seller;.

 

(b)                                 No Litigation.  There shall not have been
instituted or threatened against Seller any action or proceeding to restrict or
prohibit the transactions contemplated by this Agreement and Buyer shall have
received at the Closing a certificate to that effect signed by a duly authorized
officer of the Seller to that effect; and

 

(c)                                  Consents.  Any and all consents listed or
required to be listed in Schedule 3.1(a) attached hereto shall have been duly
executed by the person or entity required to consent and shall have been
delivered to Buyer.  The Buyer shall have received all licenses and permits
necessary for operation of the Beta Calibrators Business from and after the
Closing.

 

4.4                                 Best Efforts to Satisfy Conditions.  The
parties will use their best efforts to promptly secure the satisfaction of the
conditions to Closing.

 

8

--------------------------------------------------------------------------------


 

4.5                                 Waiver of Conditions.  Seller and Buyer may,
at their respective options, waive any conditions to their respective
obligations to close.

 

4.6                                 Termination of Agreement.  This Agreement
may be terminated at any time prior to the Closing:

 

(a)                                  by written agreement of the parties hereto;

 

(b)                                 by Buyer, if there has been a violation or
breach by the Seller of any of Seller’s material agreements, representations or
warranties contained in this Agreement which has not been waived by Buyer in
writing or if there has been any event or occurrence which has rendered the
satisfaction of a condition to the obligations of Buyer impossible and such
condition has not been waived by Buyer in writing;

 

(c)                                  by Seller, if there has been a violation or
breach by Buyer of any of Buyer’s material agreements, representations or
warranties contained in this Agreement which has not been waived by Seller in
writing or if there has been any event or occurrence which has rendered the
satisfaction of a condition to the obligations of Seller impossible and such
condition has not been waived by Seller in writing; or

 

(d)                                 by any party hereto if the Closing shall not
have occurred on or before June 30, 2003.

 

4.7                                 Procedure Upon Termination.  In the event of
termination by Buyer or by Seller pursuant to Section 4.6 hereof, written notice
thereof shall forthwith be given to the other party and the transactions
contemplated by this Agreement shall be terminated without further action by the
parties hereto.  If the transactions contemplated by this Agreement are
terminated as provided herein:

 

(a)                                  each party, if requested, will redeliver
all documents, work papers and other material of the other party relating to the
transactions contemplated hereby, whether so obtained before or after the
execution hereof, to the party furnishing the same;

 

(b)                                 all confidential information received by
either party hereto with respect to the business of any other party shall not be
used or disclosed to another person to the detriment of any other party; and

 

(c)                                  no party hereto and none of their
respective directors, officers, stockholders, affiliates or controlling persons
shall have any liability or further obligation to the other party to this
Agreement.

 

ARTICLE 5

Post-Closing Covenants and Indemnities

 

5.1                                 Post-Closing Indemnification by Seller.

 

(a)                                  The representations and warranties of the
Seller contained in Section 3.1 shall expire eighteen (18) months from the date
of this Agreement.

 

9

--------------------------------------------------------------------------------


 

(b)                                 The Seller shall indemnify and hold harmless
Buyer and its shareholders, directors, officers, employees and representatives
for, from and against any and all damages arising out of, resulting from or in
any way related to:

 

(i)                                     a breach of, or the failure to perform
or satisfy any of, the representations, warranties, covenants and agreements
made by the Seller in this Agreement or in any document or certificate delivered
by the Seller pursuant hereto;

 

(ii)                                  the Excluded Liabilities;

 

(iii)                               the existence of any liabilities or
obligations, whether arising from any breach, warranty, misrepresentation or
omission or failure to perform any agreement or covenant of the Seller other
than the Assumed Liabilities; and/or

 

(iv)                              any infringement claims based upon the Buyer’s
use of the trademarks assigned hereunder.

 

(c)                                  Notwithstanding anything contained in
Sections 5.1(a) and 5.1(b) to the contrary, the Seller shall be required to
indemnify and hold harmless Buyer under this Article 5 only to the extent the
aggregate amount of any damages asserted by Buyer under Section 5.1(b) exceed a
deductible of $20,000.  In addition, the Seller shall not be required to
indemnify and hold harmless Buyer under this Article 5 to the extent that any
such damages asserted by Buyer under Section 5.1(b) exceeds the Purchase Price,
less the $20,000 deductible..

 

5.2                                 Post-Closing Indemnification by Buyer.

 

(a)                                  The representations and warranties of the
Buyer contained in Section 3.2 shall expire eighteen (18) months from the date
of this Agreement.

 

(b)                                 The Buyer shall indemnify and hold harmless
Seller and its shareholders, directors, officers, employees and representatives
for, from and against any and all damages arising out of, resulting from or in
any way related to:

 

(i)                                     a breach of, or the failure to perform
or satisfy any of, the representations, warranties, covenants and agreements
made by the Buyer in this Agreement or in any document or certificate delivered
by the Buyer pursuant hereto;

 

(ii)                                  any product liability claims with respect
to any products sold by Buyer after the Closing or arising from warranty,
replacement or repair work done by Buyer after Closing relating to any products
made by Seller prior to Closing;

 

(iii)                               the Assumed Liabilities; and

 

10

--------------------------------------------------------------------------------


 

(iv)                              any and all liabilities and obligations of
Buyer related to Buyer’s operations of the Beta Calibrators Business arising
after the Closing.

 

5.3                                 Assignment of Contracts.  At the option of
Buyer, and notwithstanding anything in this Agreement to the contrary, this
Agreement shall not constitute an assignment of any claim, contract, license,
franchise, lease, commitment, sales order, sales contract, supply contract,
service agreement, purchase order or purchase commitment if an attempted
assignment thereof without the consent of a third party thereto would constitute
a breach thereof or in any way adversely affect the rights of Buyer thereunder. 
If such consent is not obtained, or if any attempt at an assignment thereof
would be ineffective or would affect the rights of the Seller thereunder so that
Buyer would not in fact receive all such rights, the Seller shall cooperate with
Buyer to the extent necessary to provide for Buyer the benefits under such
claim, contract, license, franchise, lease, commitment, sales order, sales
contract, supply contract, service agreement, purchase order or purchase
commitment, including enforcement for the benefit of Buyer of any and all rights
of the Seller against a third party thereto arising out of the breach or
cancellation by such third party or otherwise.

 

5.4                                 Confidentiality.  The parties agree to only
disclose information concerning the transactions contemplated by this Agreement
to those of their respective employees, agents, accountants, legal counsel and
other representatives and advisers who need to know such information for
purposes of evaluating and implementing such transactions.  The parties shall,
and shall cause their respective employees, agents, accountants, legal counsel
and other representatives and advisers to hold in strict confidence all, and not
divulge or disclose any, information of any kind concerning the transactions
contemplated by this Agreement, the Seller, Buyer or their respective
businesses; provided, however, that the foregoing obligation of confidence shall
not apply to (i) information that is or becomes generally available to the
public other than as a result of a disclosure by the parties or any of their
respective employees, agents, accountants, legal counsel or other
representatives or advisers, (ii) information that is or becomes available to
the parties, or any of their respective employees, agents, accountants, legal
counsel or other representatives or advisers after the date hereof on a
non-confidential basis prior to its disclosure by the parties, or any of their
respective employees, agents, accountants, legal counsel or other
representatives or advisers and (iii) information that is required to be
disclosed by the parties or any of their respective employees, agents,
accountants, legal counsel or other representatives or advisers as a result of
any applicable law, rule or regulation of any governmental authority; and
provided further that  when a party is required to disclose information pursuant
to clause (iii) of this Section, it shall promptly notify the other party of
such disclosure.

 

5.5                                 Further Assurances.  Following the Closing,
the Seller and Buyer shall execute and deliver such documents, and take such
other action, as shall be reasonably requested by any other party hereto to
carry out the transactions contemplated by this Agreement.

 

ARTICLE 6

Miscellaneous

 

6.1                                 Expenses.  The parties shall each pay all of
their respective legal, accounting and other expenses incurred in connection
with the transactions contemplated by this Agreement.  Seller shall be solely
responsible for any fees due to Blitzer, Ricketson & Co. arising out of this
Agreement.

 

11

--------------------------------------------------------------------------------


 

6.2                                 Notices.  Any notice or other communication
required or permitted hereunder shall be in writing and delivered personally, or
mailed by Registered or Certified Mail return receipt requested or by overnight
delivery service, prepaid, addressed as follows or to such other address as a
party shall specify for this purpose in a notice given in the same manner:

 

If to Seller:

 

Hathaway Process Instrumentation Corporation

c/o Allied Motion Technologies, Inc.

23 Inverness Way East, Suite 150

Englewood, Colorado, 80112

Attn:  Richard D. Smith, President

 

Copies of notices to Seller shall be sent to:

 

Jaeckle Fleischmann & Mugel, LLP

800 Fleet Bank Building

12 Fountain Plaza

Buffalo, NY  14202-2292

Attn:  James J. Tanous

 

If to Buyer:

 

Beta Calibrator Corp.

c/o Martel Electronics Corp.

P.O. Box 770

1F Commons Drive

Londonberry, NH 03053

Attn:  Thomas Fatur

 

Copies of notices to Buyer shall be sent to:

 

Merra, Kanakis, Creme & Mellor, PC

60 Main Street

Nashua, New Hampshire 03060

Attn:  Paul Creme, Esq.

 

If to Guarantor:

 

Martel Electronics Corp.

P.O. Box 770

1F Commons Drive

Londonberry, NH 03053

Attn:  Thomas Fatur

 

12

--------------------------------------------------------------------------------


 

Copies of notices to Buyer shall be sent to:

 

Merra, Kanakis, Creme & Mellor, PC

60 Main Street

Nashua, New Hampshire 03060

Attn:  Paul Creme, Esq.

 

Any notice given pursuant to this Section shall be deemed given when personally
delivered or three (3) days after mailing.

 

6.3                                 Entire Agreement.  This Agreement, which
includes the Schedules and Exhibits attached hereto, contains the entire
agreement between the parties and supersedes all prior agreements and
understandings, oral or written, with respect to the transactions contemplated
herein.  No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by the party to be charged therewith.

 

6.4                                 Waiver.  Buyer hereby waives any requirement
that Seller may have to comply with any sales tax, transfer tax or bulk sales
law or regulation.  No waiver of any of the provisions of this Agreement shall
be deemed to or shall constitute a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a continuing waiver.  Any waiver must
be in writing and signed by the party entitled to performance.

 

6.5                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas
without giving effect to the principles of conflicts of law.

 

6.6                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original and all of which shall constitute the same instrument.

 

Signature Page Follows

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed the day and year first
above written.

 

 

 

SELLER:

 

 

 

 

 

 

HATHAWAY PROCESS INSTRUMENTATION
CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard D. Smith

 

 

 

 

Richard D. Smith, President

 

 

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

BETA CALIBRATOR CORP.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas Fatur

 

 

 

 

Thomas Fatur, President

 

 

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

 

MARTEL ELECTRONICS CORP.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas Fatur

 

 

 

 

Thomas Fatur, President

 

14

--------------------------------------------------------------------------------